59 F.3d 166NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Winston LLOYD;  Joe Hankins, Petitioners.
No. 95-8029.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1995.Decided:  June 22, 1995.

On Petition for Writ of Mandamus.  (CA-94-258-B)
Winston Lloyd, Joe Hankins, Petitioners Pro Se.
PETITION DENIED.
Before MICHAEL and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Several Maryland state inmates filed a civil rights action challenging actions taken against them after a prison disturbance.  Two of the plaintiffs, Winston Lloyd and Joe Hankins, petition this court for a writ of mandamus compelling the district court to act on motions for dismissal/summary judgment and for appointment of counsel filed in the case.*  Petitioners contend that the district court has unreasonably delayed action in the case.  Because the delay has not extended for one year, we find it not to be unreasonable.  We therefore grant leave to proceed in forma pauperis but deny the petition without prejudice to Petitioners' right to refile the petition if the district court fails to act within such a reasonable time.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.



*
 Petitioners also seek mandamus relief on behalf of the other plaintiffs in the civil rights action.  Because they are proceeding pro se, however, they may not bring the action on behalf of others.  See Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir.1975)